PHILLIP GOLDMAN, Circuit Judge.
This court has been informed by appropriate suggestion (together with certified copies of the orders hereinafter described) that the United States District Court for the Southern District of Florida, pursuant to powers granted it by the Constitution of the United States and Acts of Congress relating to bankruptcy, has assumed “the exclusive jurisdiction” of Miami Station, Inc., a Florida corporation (plaintiff in this proceeding), including its assets, as well as any and all claims against such' assets. These orders were entered on January 9, 1961 and appear in proceedings styled: In the matter of Miami Station, Inc., a Florida corporation, debtor, no. 4683-M-Civil, and In the matter of Bruce Construction Corporation, a Florida corporation, debtor, no. 4682-M-Civil. In view of the foregoing, it is ordered as follows —
1. The clerk of this court is hereby directed to remove the above cause from the trial calendar and administratively treat this proceeding in the precise same manner that the clerk treats *116eases which have been removed to the federal courts, for such is the effect, if not the label attached thereto', of the order heretofore entered by the United States District Court in the proceedings referred to above.
2. Should the United States District Court of the Southern District of Florida at some future date choose to relinquish its jurisdiction, and should this court by appropriate suggestion, timely filed, be so advised, the clerk of this court will then administratively treat this proceeding in like manner as causes which have been remanded by the district court.